Order entered May 16, 2019




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-18-01314-CV

                IN THE INTEREST OF A.A.M. AND J.M.J., CHILDREN

                     On Appeal from the 256th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DF-16-15428

                                          ORDER
       Before the Court is appellee’s May 15, 2019 third motion for an extension of time to file

a brief and appellant’s response opposing the motion. We GRANT the motion and extend the

time May 22, 2019. No further extension will be granted.


                                                     /s/   ERIN A. NOWELL
                                                           JUSTICE